DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 7 June 2022 has been entered.  Claims 1-9, 11-14, and 21-26 remain pending in the application.  Applicant's amendments to the Claims have overcome each and every rejection previously set forth in the Non-Final Office Action dated 8 December 2021.
Allowable Subject Matter
Claims 1-9, 11-14, and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record discloses the method described in the Non-Final Rejection of 8 December 2021, but does not disclose wherein the method also includes a step of selecting an object to which to apply the fluid particles and then tracking the temperature near the top of that object, tracking the temperature near the ground, and applying the fluid only upon a predetermined temperature difference being reached.  
Further, the following is noted regarding the examiner’s interpretation of the term “near” recited in the claims.  For the instances of the term “near” as applied to the location in which the temperature is tracked (see line 4 of claim 1, for example), the term “near” was interpreted to be synonymous with “at” or “proximate”, such that the limitation requires tracking the temperature “at” or “proximate” the ground surface and the top of the object.  For the instances of the term “near” as applied to the “monodispersed droplets”, the term was construed to mean “just about; almost”, which is consistent with the plain and ordinary meaning of the term as defined by the American Heritage dictionary.  As applied in particular to the “monodispersed droplets” then, the term “near” is interpreted to recognize the fact that some droplets may have a size that varies from the majority of the droplets, but, as a whole, the fluid droplets will be “monodispersed” (i.e., have the same size).     
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477. The examiner can normally be reached Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CODY J LIEUWEN/Primary Examiner, Art Unit 3752